IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


E.A.M.,                                    : No. 405 WAL 2017
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
               v.                          :
                                           :
                                           :
A.M.D., III,                               :
                                           :
                     Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.